Citation Nr: 1822489	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  09-39 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine with a history of shell fragment wound to Muscle Group (MG) XX.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine with a history of shell fragment wound to Muscle Group (MG) XX.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A transcript of that hearing is of record.

In April 2011, January 2015, March 2016, and June 2017, the Board remanded the claim for further development.  

The Board notes that an October 2016 supplemental statement of the case erroneously listed the issue of entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy from July 20, 2017.  A September 2016 rating decision had awarded service connection for left lower extremity radiculopathy as secondary to degenerative disc disease and assigned a 10 percent disability rating effective May 31, 2016.  In November 2017, the RO assigned a 20 percent disability rating for the left lower extremity radiculopathy, effective July 20, 2017.  Because the Veteran did not appeal the September 2016 or November 2017 rating decision, the issue of entitlement to a higher rating for left lower extremity radiculopathy is not currently on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

The Board finds the July 2017 Back (Thoracolumbar Spine) Conditions VA examination is inadequate.  A medical opinion and/or new VA examination must be provided to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017).

VA examiners are required to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment.  Sharp, 29 Vet. App. at 32.  VA examiners are also required to estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  Id. at 34-35.  If an estimate cannot be provided without resort to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.  Id. at 36.  In this case, the July 2017 examination report does not provide the necessary information regarding flare-ups, as specified above.  Although the examination was not performed during a flare-up, it is not apparent why the examiner could not estimate additional functional loss based on the Veteran's statements describing the flare-ups, or why the available information in the file was not sufficient to permit such an estimate.

As the case must be remanded, the Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from October 2017 forward.

2.  After the above development is completed, return the Veteran's file to the July 2017 VA examiner or to another suitable examiner.  The examiner must provide an estimate of additional loss of range of motion of the Veteran's thoracolumbar spine during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.  

If the examiner determines that an additional VA examination of the Veteran is necessary in order to provide an estimate of additional loss of range of motion of his thoracolumbar spine during a flare-up, then the Veteran should be scheduled for an appropriate VA examination.  

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

